FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2022

                                     No. 04-22-00405-CV

                        IN THE INTEREST OF J.J.V.M.M., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01147
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on July 1, 2022. Thus, the 180-day
deadline in which this court must dispose of this appeal is December 28, 2022.
       On July 20, 2022, the court reporter filed a notification of late record. The reporter’s
record was originally due on July 11, 2022. On July 20, 2022, the court reporter requested until
July 22, 2022 to file the reporter’s record. The request is GRANTED. The court reporter is
ORDERED to file the reporter’s record with this court no later than July 22, 2022. Given the
time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.


       It is so ORDERED on July 20, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT